DETAILED ACTION

This Office Action is in response to the application as originally filed on 10/23/2020. The detail office action to the pending claims 1-11 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Information Disclosure Statement
The information disclosure statement filed on 10/23/2020 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence.

	Claim Objections
The following claims are objected to because of certain informalities, thus require appropriate correction: (The language to be added is underlined (“_”) and the language to be deleted contains either a strikethrough (“-”) or is enclosed by double brackets (“[[    ]]”).
Claim 1 is objected to because it includes reference numerals denoting elements or components in the drawings. It is respectfully suggested deleting the reference numerals.
Claim 8, in lines 10-11, recites a limitation “…to remove leakage from the second CIR”. It appears these lines include a typographical error.  It suggested amending these line as “…to remove the leakage from the second CIR”.
Claim 15, in lines 11-12, recites a limitation “…to remove leakage from the second CIR”. It appears these lines include a typographical error.  It suggested amending these line as “…to remove the leakage from the second CIR”.

. 	Drawings Objections
The drawing(s) filed 10/23/2020 are objected to under 37 CFR 1.83(a), because the drawings include defective images and/or faded texts and/or unreadable letters (e.g. Figs. 4a, 4B, 5, 6). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all the objections stated above or specifically traverse each objection not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).

Claims 1-11 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 

The closest prior art of record are US2020/0073480 issued to Hof et al. (“Hof”) 
Hof’s, invention relates to sampling theory encompasses all aspects related to the conversion of continuous-time signals to discrete streams of numbers. The famous Shannon-Nyquist theorem has become a landmark in the development of digital signal processing. In modern applications, an increasingly number of functions is being pushed forward to a plurality of direct multiband spectrum (MBS) signals and (ii) a plurality of delayed MBS signals from a plurality of sensor elements in a sensor receiver array of a predefined dimension (302); sampling, via the one or more hardware processors, the plurality of direct MBS signals and the plurality of delayed MBS signals at one of (i) at Nyquist sampling rate (ii) above Nyquist sampling rate or (iii) below Nyquist sampling rate (304); obtaining, via the one or more hardware processors, (i) discrete Fourier transform (DFT) of each of the sampled direct MBS signal of the plurality of sampled direct MBS signals and (ii) discrete Fourier transform of each of the sampled delayed MBS signal of the plurality of sampled delayed MBS signals (306); computing, via the one or more hardware processors, a direct-direct correlation for each sensor element of the plurality of sensor elements from the DFT of each of the sampled direct MBS signal (308); computing, via the one or more hardware processors, a direct-delay correlation for each sensor element of the plurality of sensor elements from the 26DFT of each of the sampled delayed MBS signal and the DFT of each of the sampled direct MBS signal (310); obtaining, via the one or more hardware processors, a direct correlation data matrix using the direct-direct correlation for each sensor element of the plurality of sensor elements (312); obtaining, via the one or more hardware processors, a delay correlation matrix using the direct-delay correlation for each sensor element of the plurality of sensor elements (314); estimating, via the one or more hardware processors, a signal subspace matrix from the direct correlation data matrix (316); estimating, via the one or more hardware processors, a transformation matrix based on the signal subspace matrix (318); estimating, via the one or more hardware processors, a plurality of diagonal matrices based on the delay correlation matrix, the signal subspace matrix and the transformation matrix (320); jointly estimating, via the one or more hardware processors, a carrier frequency and a corresponding direction of arrival (DOA) of each source signal of a plurality of source signals from a plurality of data sources based on the plurality of diagonal matrices, the signal subspace matrix and the transformation matrix using an element-wise division of the plurality of diagonal matrices (322); computing, via the one or more hardware processors, a covariance matrix using one of (i) the plurality of sampled direct MBS signals or (ii) the plurality of sampled delayed MBS signals (324); 27estimating, via the one or more hardware processors, noise subspace by decomposing the covariance matrix (326); and iteratively performing steps (328a through 328d) for estimating range of each source signal of the plurality of source signals, the estimating comprising (328): computing a maximum possible range based on the sensor receiver array dimension and the carrier frequency of the source signal (328a); dividing the maximum possible range into a plurality of bins of predefined size (328b); forming a steering matrix from the carrier frequency, the DOA and the plurality of bins (328c); and determining the range of the source signal as one of (i) near field or (ii) far field by projecting the steering matrix onto the noise subspace (328d). as recited in independent claims 1, 6, 11 and their respective dependent claims. 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure: US 20100277283 , US 20100277285 , US 20150119079. See the above comments for pertinent consideration.	

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632